Cite as 2014 Ark. App. 640

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CV-14-63


                                                  Opinion Delivered   NOVEMBER 12, 2014
THOMAS L. LAGIOS
                               APPELLANT          APPEAL FROM THE COLUMBIA
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. PR-2012-106-5]

                                                  HONORABLE LARRY W. CHANDLER,
                                                  JUDGE
KENNETH MITCHELL GOLDMAN
and DEANNE FIELDS GOLDMAN                         REMANDED TO SETTLE AND
                      APPELLEES                   SUPPLEMENT THE RECORD;
                                                  REBRIEFING ORDERED




                              DAVID M. GLOVER, Judge


       Thomas Lagios appeals from the September 17, 2013 adoption decree, in which the

trial court ruled that Lagios was not a fit and proper person to have custody of his infant

daughter, M.L.H., and granted the adoption petition filed by appellees, Deanne and Kenneth

Goldman. Lagios raises four points of appeal in challenging the adoption decree: 1) the trial

court never acquired jurisdiction of the case because the Goldmans never strictly nor

substantially complied with the adoption statutes; 2) the trial court abused its discretion when

it allowed the adoption without Lagios’s consent; 3) the trial court abused its discretion when

it reopened the case sua sponte to allow the Goldmans to introduce the home study

conducted by Deborah Rago; and 4) the facts do not support the trial court’s conclusion that

it was in the child’s best interest to be adopted by the Goldmans. We do not address the
                                   Cite as 2014 Ark. App. 640

merits of these arguments because we must remand the case for settlement and

supplementation of the record, and then, rebriefing.

       The trial court allowed the parties to file post-trial briefs after the June 28, 2013

hearing. Following submission of those briefs, the trial court reopened the record sua sponte

and held another hearing on August 30, 2013. At the August 30 hearing, the Goldmans were

allowed to introduce the social worker’s home-study report (which had been proffered at the

first hearing but not admitted into evidence because the social worker did not attend the first

hearing). Among the issues raised in this appeal, Lagios challenges the trial court’s jurisdiction

and asserts his own lack of consent to the adoption. No post-trial briefs are included in

Lagios’s addendum. However, the Goldmans included their own post-trial brief and their

reply brief to Lagios’s post-trial brief in their supplemental addendum. But, neither of the

parties have provided us with Lagios’ post-trial brief, nor is it in the record. Without the

missing post-trial brief, it is difficult for us to fully understand this case and to determine if the

issues raised in this appeal were properly preserved for our review.

       If anything material to either party is omitted from the record by error or accident, we

may direct that the omission be corrected and that a supplemental record be certified and

transmitted. Whitson v. State, 2013 Ark. App. 730; Ark. R. App. P.–Civ. 6(c). We therefore

remand this case to the trial court to settle and supplement the record. Lagios has thirty days

from the date of this opinion to file a supplemental record with this court. Lagios’s substituted

brief is due fifteen days after the supplemental record is filed. Ark. Sup. Ct. R. 4-2(b)(3).

Moreover, we caution counsel that in noting the absence of Lagios’s post-trial brief, we do


                                                  2
                                 Cite as 2014 Ark. App. 640

not purport to provide an exhaustive list of deficiencies. Counsel should carefully review the

rules and ensure that no other deficiencies exist.

       Remanded to settle and supplement the record; rebriefing ordered.

       VAUGHT and WOOD, JJ., agree.

       Depper Law Firm, Inc., by: Robert L. Depper, for appellant.

       Burbank Dodson & Barker, PLLC, by: Jack W. Barker, for appellees.




                                              3